FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


DAVID CODELL PRIDE , JR.,               No. 10-56036
               Plaintiff-Appellant,
                                          D.C. No.
                v.                     3:07-cv-01382-
                                         BEN-JMA
M. CORREA ; LEVIN , Dr.; T. OCHOA ,
Warden; SANTIAGO , Dr.,
              Defendants-Appellees.       OPINION


     Appeal from the United States District Court
        for the Southern District of California
      Roger T. Benitez, District Judge, Presiding

              Argued and Submitted
       December 6, 2012—Pasadena, California

                 Filed July 16, 2013

       Before: Harry Pregerson, John T. Noonan,
         and Richard A. Paez, Circuit Judges.

             Opinion by Judge Pregerson
2                        PRIDE V. CORREA

                           SUMMARY*


                      Prisoner Civil Rights

    Reversing the district court’s dismissal of a prisoner’s
claim for injunctive relief concerning medical treatment, the
panel held that the prisoner’s claim was not encompassed by
the pending class action Plata v. Brown, No. C01-1351 THE,
which seeks systemic reform of medical care in California
prisons.

    The panel held that where a California prisoner brings an
independent claim for injunctive relief solely on his own
behalf for specific medical treatment denied to him, Plata
does not bar the prisoner’s claim. In this case, plaintiff
essentially alleged that his treating physician prescribed him
medical treatment, which was subsequently denied, without
justification, by a committee of non-treating medical
providers. The panel held that plaintiff could bring his
independent claim for injunctive relief because it was not
duplicative of the Plata litigation or addressed conclusively
in the Plata Stipulation. On remand, the panel instructed the
district court to determine whether the claim for injunctive
relief was moot as to the Chief Medical Officer given that the
prisoner was transferred to another prison.




  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                      PRIDE V . CORREA                       3

                         COUNSEL

Johanna S. Schiavoni (argued), Jacobs Schlesinger &
Sheppard LLP, San Diego, California, for Plaintiff-Appellant.

Vickie P. Whitney (argued), Deputy Attorney General,
Sacramento, California; William N. Frank, Deputy Attorney
General; Thomas S. Patterson, Supervising Deputy Attorney
General; Jonathan L. Wolff, Senior Assistant Attorney
General; Kamala D. Harris, Attorney General of California,
Los Angeles, California, for Defendants-Appellees.


                         OPINION

PREGERSON, Circuit Judge:

    Plaintiff-Appellant David Pride is a California state
prisoner. In an action brought under 42 U.S.C. § 1983, Pride
claims that Defendants-Appellees, officials and employees of
Calipatria Prison, violated his Eighth Amendment rights by
acting with deliberate indifference towards his serious
medical needs. He seeks damages and injunctive relief
concerning his own individual medical treatment. The
district court dismissed Pride’s claim for injunctive relief on
the ground that Pride’s claim is already being provided for in
the class action Plata v. Brown, No. C01-1351 THE, pending
in the Northern District of California. We have jurisdiction
under 28 U.S.C. § 1291. We reverse the district court’s
dismissal of Pride’s claim for injunctive relief. We hold that
because Pride’s claim for injunctive relief concerns only his
individual medical care, his claim is not already encompassed
4                         PRIDE V . CORREA

in the Plata litigation, which seeks systemic reform of
medical care in California prisons.1

                                    I.

    In his pro se complaint, Pride alleges that he has a
permanent shoulder injury from prior gunshot wounds. He
alleges that his shoulder was shattered by bullets and could
not be fully mended. His gunshot injuries allegedly cause
him significant pain and difficulty sleeping, and prevent him
from exercising. Pride contends that he also has an old sports
injury that causes his knee to slide out of joint, resulting in
pain and swelling.

    The complaint further alleges that while Pride was a
prisoner at Pelican Bay State Prison, a prison doctor
examined him and prescribed him a double mattress and a
knee brace for his injuries. Once Pride was transferred to
Calipatria State Prison, he sought the same treatment from his
treating physician, Dr. Santiago. Pride alleges that after
conducting a medical examination, including a specific
examination of his shoulder and knees, Dr. Santiago issued a
chrono2 prescribing Pride knee braces and an egg crate




    1
   W e address the district court’s order granting Defendants’ motion for
summary judgment in a concurrently-filed memorandum disposition. The
memorandum disposition addresses Pride’s claim for damages.

    2
   “A ‘chrono’ is a collection of informal notes taken by prison officials
documenting medical orders.” Akhtar v. Mesa, 698 F.3d 1202, 1205 n.1
(9th Cir. 2012).
                         PRIDE V . CORREA                             5

mattress.3 Pride alleges, however, that a Chrono Committee
reviewing Dr. Santiago’s chrono improperly denied the
prescribed medical treatment. Pride asserts that because of
the denial of medical care he is in constant pain and is unable
to sleep.

    After exhausting his administrative remedies, Pride filed
his pro se complaint under 42 U.S.C. § 1983 for denial of
adequate medical care against two alleged members of the
Chrono Committee, Defendants M. Correa, a nurse, and Dr.
Levin, the Chief Medical Officer of Calipatria State Prison.4
Pride requested injunctive relief to prevent Defendants from
denying him medical treatment and accommodations.

                                  II.

    Defendants filed a motion to dismiss pursuant to Rule
12(b)(6) of the Federal Rules of Civil Procedure solely on the
ground that Pride’s claim for injunctive relief “cannot be
brought independently of the Plata class-action.” The
assigned magistrate judge recommended denying Defendants’
motion. Defendants objected to the recommendation,
repeating the same argument. The district court declined to
adopt the magistrate judge’s recommendation. Instead, the
district court construed Defendants’ motion as a Rule


  3
    The egg crate mattress was prescribed in lieu of a double mattress,
which was against Calipatria State Prison policy. Pride contends that he
agreed to accept the egg crate mattress as an alternative to a double
mattress.

 4
   Pride also sued Dr. Santiago and the then-W arden of Calipatria State
Prison, T. Ochoa. For the reasons discussed in the concurrently-filed
memorandum disposition, we affirm the district court’s grant of summary
judgment in favor of Defendants Santiago and Ochoa.
6                         PRIDE V . CORREA

12(b)(1) motion to dismiss “for lack of jurisdiction over the
subject matter because the claim is currently pending as a
class action.” So construed, the district court granted
Defendants’ motion and dismissed Pride’s claim for
injunctive relief. Pride timely appealed.5

                                   III.

    Our review of the district court’s dismissal under Rule
12(b)(1) or Rule 12(b)(6) is de novo. Edwards v. Marin Park,
Inc., 356 F.3d 1058, 1061 (9th Cir. 2004); Vestron, Inc. v.
Home Box Office, Inc., 839 F.2d 1380, 1381 (9th Cir. 1988).
Whether we construe Defendants’ motion as one under Rule
12(b)(6) or as a facial attack on subject matter jurisdiction
under Rule 12(b)(1), all factual allegations in Pride’s
complaint are taken as true and all reasonable inferences are
drawn in his favor. See Knievel v. ESPN, 393 F.3d 1068,
1072 (9th Cir. 2005); Doe v. Holy See, 557 F.3d 1066, 1073
(9th Cir. 2009).6



    5
    Pride did not include the district court’s order granting Defendants’
motion to dismiss in his notice of appeal. Defendants, however, had
notice and an opportunity to address the dismissal of Pride’s claim for
injunctive relief because the parties fully briefed the issue. See, e.g.,
Meehan v. County of Los Angeles, 856 F.2d 102, 105–06 (9th Cir. 1988);
Le v. Astrue, 558 F.3d 1019, 1022–23 (9th Cir. 2009). Thus, we find that
the dismissal of Pride’s claim for injunctive relief is properly before us.

    6
   A Rule 12(b)(1) jurisdictional challenge may be facial or factual. Safe
Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). A
jurisdictional challenge is factual where “the challenger disputes the truth
of the allegations that, by themselves, would otherwise invoke federal
jurisdiction.” Id. Because Defendants brought their motion under Rule
12(b)(6), it is clear that any challenge they made to Pride’s claim for
injunctive relief was facial.
                      PRIDE V . CORREA                         7

                              IV.

    The district court dismissed Pride’s claim for injunctive
relief for lack of subject matter jurisdiction on the ground that
Pride “asserts interests that are already being provided for by
[the Plata court].” We conclude that the district court erred
in dismissing Pride’s claim for injunctive relief.

                               A.

    We have not previously addressed the availability of
injunctive relief for individual defendants in the context of
the Plata litigation. But we have addressed similar issues in
Crawford v. Bell, 599 F.2d 890 (9th Cir. 1979) and Krug v.
Lutz, 329 F.3d 692 (9th Cir. 2003).

    In Crawford, we addressed whether a district court may
properly dismiss an individual complaint “because the
complainant is a member in a class action seeking the same
relief.” Crawford, 599 F.2d at 892 (emphasis added). We
held that a district court may dismiss “those portions of [the]
complaint which duplicate the [class action’s] allegations and
prayer for relief.” Id. at 893. But a district court may not
“dismiss[] those allegations of [the] complaint which go
beyond the allegations and relief prayed for in [the class
action].” Id.; see also Frost v. Symington, 197 F.3d 348, 359
(9th Cir. 1999) (remanding for a determination of whether a
pending “class action involv[es] the same issues raised by
[plaintiff]”).

    In Krug, we considered when class action consent decrees
concerning prison conditions bar an individual claim for
relief. Krug, 329 F.3d at 696. There, “consent decrees had
been entered regarding a broad category” of conduct at the
8                          PRIDE V . CORREA

prisons. Id. We held that an individual defendant is
permitted to litigate an “independent constitutional action”
where the “specific issues” raised “[have] not already been
addressed conclusively by the decrees.” Id.

    Following the principles of Crawford and Krug, to
determine whether an individual inmate’s claim for injunctive
relief is duplicative of Plata, we must first identify the relief
sought and obtained by Plata concerning medical care.

                                     B.

     The class in Plata “consists of all prisoners in the custody
of the [California Department of Corrections and
Rehabilitation (“CDCR”)] with serious medical needs, except
those incarcerated at Pelican Bay State Prison.” Stip. ¶ 8.
The Plata defendants are the Governor of California, Director
of Finance, Youth and Adult Correctional Agency Secretary,
Director of Corrections, and Deputy Director, Health Care
Services Division. Plata was filed in 2001, and despite years
of litigation, “serious constitutional violations in California’s
prison system . . . remain uncorrected.” Brown v. Plata, 131
S. Ct. 1910, 1922 (2011) (discussing the history of Plata).

    In 2002, a “Stipulation for Injunctive Relief” was
approved by the Plata district court and filed in the United
States District Court for the Northern District of California
(the “Plata Stipulation”).7 Pursuant to the Plata Stipulation,


    7
   Both parties cite to the Plata Stipulation and neither party questions its
authenticity. Accordingly, we take judicial notice of the Plata Stipulation
as well as related Plata court documents. See Trigueros v. Adams,
658 F.3d 983, 987 (9th Cir. 2011) (“[W ]e may take notice of proceedings
in other courts, both within and without the federal judicial system, if
                         PRIDE V . CORREA                              9

the CDCR was required to implement the following practices
and procedures: (1) hire medical staff; (2) staff registered
nurses at emergency clinics 24 hours a day; (3) implement
certain protocols and systems including protocols for inter-
institution transfers and for treatment; and (4) provide special
diets for patients with end-stage liver and kidney failure.
Stip. ¶¶ 5-6. After the “State failed to comply with [the
stipulated] injunction,” the district court appointed a receiver
to oversee remedial efforts in the California prisons. Plata,
131 S. Ct. at 1926.

     In August 2009, the district court found that the Plata
litigation’s remedial efforts including the Plata Stipulation
and the receivership had failed to remedy the constitutional
violations in California prisons. Coleman v. Schwarzenegger,
CIV S-90-0520 LKK JFM P, 2009 WL 2430820 (E.D. &
N.D. Cal. Aug. 4, 2009), at *25–26. The district court thus
requested that a three-judge court convene to consider issuing
a prisoner release order. Id. Pursuant to the Prison Litigation
Reform Act, a prisoner release order, which includes any type
of order “that has the purpose or effect of reducing or limiting
the prison population,”8 can only be ordered by a three-judge
court. 18 U.S.C. § 3626(a)(3)(B), (g)(4). The Chief Judge of
the United States Court of Appeals for the Ninth Circuit
granted the request for the three-judge court. Coleman, 2009
WL 2430820, at *27.


those proceedings have a direct relation to matters at issue.” (internal
quotations and citation omitted)).

 8
    The three-judge court also addressed a case related to Plata, Coleman
v. Brown, Case No. Civ. S-90-0520 LKK JFM, pending in the United
States District Court for the Eastern District of California. Coleman
concerns prisoners in the California prison system with serious mental
illness.
10                    PRIDE V . CORREA

    The three-judge court determined that: (1) crowding was
the primary cause of the constitutional violations in Plata;
and (2) no other relief, other than a prison release order,
would remedy the constitutional violations. Id. at *29–115.
The court found that “prior orders for less intrusive relief had
failed to remedy the unconstitutional denial of adequate
medical . . . health care to prisoners.” Id. at *29. The court
emphasized that “defendants utterly failed to comply with the
implementation schedule” called for in the Plata Stipulation.
Id. at *5. The court concluded that “until the problem of
overcrowding is overcome it will be impossible to provide
constitutionally compliant care to California’s prison
population.” Id. at *62. The court ordered that defendants
reduce the prisoner population to 137.5% of the design
capacity of the state’s prisons within two years. Id. at *75.

    The United States Supreme Court affirmed the three-
judge prison release order. Brown v. Plata, 131 S. Ct. 1910
(2011). The Court held, “[a]t one time, it may have been
possible to hope that the[] violations [in Plata] would be
cured without a reduction in overcrowding. A long history of
failed remedial orders, together with substantial evidence of
overcrowding’s deleterious effects on the provision of care,
compels a different conclusion today.” Id. at 1939.

    Currently, the parties in Plata continue to litigate the
three-judge prison release order. On April 11, 2013, the
three-judge court denied defendants’ motion to vacate or
modify the order. It re-asserted that defendants must reduce
the California prison population to 137.5% of design
capacity. Coleman v. Brown, 2:90-CV-0520 LKK JFM P,
C01-1351 THE, 2013 WL 1500989 (E.D. & N.D. Cal. Apr.
11, 2013). The Plata defendants have appealed the three-
judge court order.
                          PRIDE V . CORREA                             11

    In this case, Defendants assert that the Plata Stipulation
demonstrates that Pride’s individual claim for injunctive
relief is already being provided for in the Plata litigation.
First, Defendants point to Paragraph 7 of the Plata
Stipulation, which provides:

         The parties understand and agree that the
         602/inmate-grievance procedure9 is an
         integral part of the provision of essential
         medical care and is integrated into the Policies
         and Procedures. Accordingly, the parties
         agree that, in the first instance, all complaints
         regarding medical care to an individual
         inmate, except those requiring urgent medical
         care, shall be submitted to defendants after
         utilizing the inmate grievance procedure. If
         after the appeal has reached the third
         director’s level of review and all
         administrative relief has been exhausted, or
         the [CDCR] has not responded to the inmate’s
         appeal within 30 days at the Director’s level
         of review and plaintiffs contend that the
         grievance process has failed to adequately
         address the problem, plaintiffs may bring the
         medical care concern to the attention of
         defense counsel, who shall respond in writing
         within 30 days. Plaintiffs’ counsel may also
         contact the Chief Medical Officers at the
         institutions to inquire about the care furnished
         to particular inmates on a monthly basis.



  9
    W hen a prisoner files an administrative appeal concerning an action by
the CDCR, typically the appeal is filed using a “602” form.
12                    PRIDE V . CORREA

       Defendants’ counsel shall be notified about
       such contacts.

Stip. ¶ 7 (emphasis added).

     Nothing in Paragraph 7 addresses injunctive relief for
specific medical treatment denied to individual inmates.
Rather, Paragraph 7 generally provides that individual
inmates, except those requiring urgent medical care, shall
first utilize the inmate grievance procedure. Thereafter,
Paragraph 7 provides a permissive procedure for an inmate to
bring a medical care concern to the attention of defense
counsel, i.e., counsel to the CDCR.

    Second, Defendants rely on Paragraph 30 of the Plata
Stipulation, which they claim provides for a mechanism to
obtain medical care for an inmate if plaintiffs’ counsel
believes that an individual inmate is not receiving
constitutionally-mandated care. That provision, however,
merely provides a procedure for the parties to follow if the
Plata defendants fail to meet their systemic reform goals
pursuant to the Stipulation. Stip. ¶ 30. The procedure
requires that the plaintiffs “notify defendants of the perceived
problems,” and that the Plata defendants respond within 30
days. Id. Paragraph 30 then instructs the parties to negotiate,
and to rely on court experts where necessary, to resolve
remaining conflicts. Id.

    Last, the parties dispute the meaning of Paragraph 29.
The plain language of Paragraph 29 indicates that the Plata
Stipulation may only be used in other proceedings for a
limited purpose. In the “Enforcement” section in Paragraph
29, the Plata parties agreed:
                      PRIDE V . CORREA                      13

       The Court shall have the power to enforce the
       Stipulation through specific performance and
       all other remedies permitted by law. Neither
       the fact of this stipulation nor any statements
       contained herein may be used in any other
       case or administrative proceeding, except
       defendants, [CDCR], or employees thereof
       reserve the right to use this Stipulation and the
       language herein to assert issue preclusion and
       res judicata in other litigation seeking class or
       systemic relief.

Stip. ¶ 29. While Paragraph 29 permits the Plata defendants
to use the Stipulation to “assert issue preclusion and res
judicata in other litigation seeking class or systemic relief,”
it does not similarly allow use of the Stipulation in other
litigation seeking individualized relief. Id. ¶ 29 (emphasis
added).

    We conclude that the Plata class seeks systemic reform
of medical care in the California prisons for inmates with
serious medical needs. The three-judge court determined that
overcrowding was the primary cause of the systemic
constitutional violations, and that no other relief, other than
a reduction in the prisoner population would remedy the
constitutional violations. Coleman, 2009 WL 2430820, at
*29–115.

    Pursuant to the Plata Stipulation, the defendants are
required to implement various systemic changes such as
increasing medical staff and implementing protocols for the
transfer of inmates between prisons. Stip. ¶ 6. But the Plata
Stipulation does not require individual inmates to seek
injunctive relief related to individualized medical treatment
14                    PRIDE V . CORREA

care through its provisions. Thus, similar to the consent
decrees in Krug, although the Plata Stipulation concerns the
broad category of medical care, individualized medical care
“ha[s] not already been addressed conclusively” by the Plata
Stipulation. Krug, 329 F.3d at 696.

    In the context of Plata, an individual inmate’s claim for
injunctive relief is similar to the claims in Crawford that we
allowed to proceed separately from the class action. In
Crawford, we upheld the dismissal of the portions of
plaintiff’s complaint concerning a systemic problem—
overcrowding at the prison—because the identical issue was
being litigated in a pending class action. 599 F.2d at 893.
We reasoned that a district court may decline jurisdiction to
“avoid concurrent litigation in more than one forum.” Id.
But we reversed the dismissal of plaintiff’s claims for
unsanitary conditions, lack of legal resources, and deprivation
of visiting privileges because those claims were not addressed
by the class action. Id. at 892–93.

    Individual claims for injunctive relief related to medical
treatment are discrete from the claims for systemic reform
addressed in Plata. Consequently, where an inmate brings an
independent claim for injunctive relief solely on his own
behalf for medical care that relates to him alone, there is no
duplication of claims or concurrent litigation. Thus, we
conclude that where a California prisoner brings an
independent claim for injunctive relief solely on his own
behalf for specific medical treatment denied to him, Plata
does not bar the prisoner’s claim for injunctive relief. See,
e.g., Burnett v. Dugan, 618 F. Supp. 2d 1232, 1237 (S.D. Cal.
2009); Moore v. McDonald, 2:10-CV-3457 KJM KJN P.,
2012 WL 1131933, at *1–2 (E.D. Cal. Mar. 31, 2012);
Burnett v. Faecher, CV 08-2745-PSG (MLG), 2009 WL
                           PRIDE V . CORREA                               15

2007118, at *5 (C.D. Cal. July 6, 2009); Tillis v. Lamarque,
C 04-3763 SI, 2006 WL 644876, at *8–9 (N.D. Cal. Mar. 9,
2006).

     To preclude an inmate from proceeding on a claim for
injunctive relief for his individual medical care would lead to
unwarranted delay. An inmate who successfully proved that
prison officials were deliberately indifferent to his serious
medical needs would be powerless to petition the courts for
redress of the violation until Plata, which has been pending
now for twelve years, has been fully resolved. Defendants
fail to proffer any authority for their argument that a discrete,
individual claim for injunctive relief may be delayed because
a pending class action seeks systemic reform relating to the
same general subject matter.

     On the other hand, however, a district court may decline
to exercise its jurisdiction over a California prisoner’s claim
seeking systemic injunctive relief related to medical care
where the allegations and relief sought are duplicative of
Plata.10 Crawford, 599 F.2d at 892-93; see, e.g., Gary v.
Hawthron, 06-CV-1528 WQH (PCL), 2007 WL 2781098, at
*2 (S.D. Cal. Sept. 19, 2007); accord Jacobson v.
Schwarzenegger, 357 F. Supp. 2d 1198, 1201, 1207–12 (C.D.
Cal. 2004). In that situation, the avoidance of concurrent
litigation and potentially inconsistent results justifies
dismissal.

   We turn to whether Pride’s claim for injunctive relief is
duplicative of Plata.


  10
    In other words, a district court has discretion to decline jurisdiction
over an inmate’s claim for injunctive relief only after it determines that the
claim is duplicative of Plata.
16                        PRIDE V . CORREA

                                    C.

    Pride seeks an injunction preventing Defendants from
denying him medical treatment and accommodations.11 There
are no references in Pride’s complaint to systemic relief for
inmates generally. The crux of Pride’s claim is that his
treating physician prescribed him medical treatment, which
was subsequently denied, without justification, by a
committee of non-treating medical providers. Like the
plaintiffs in Crawford and Krug, Pride may bring his
independent claim for injunctive relief because it is not
duplicative of the Plata litigation or addressed conclusively
in the Plata Stipulation. See Crawford, 599 F.2d at 892;
Krug, 329 F.3d at 696.

    In dismissing Pride’s claim for injunctive relief, the
district court adopted the reasoning of Gary v. Hawthron, 06-
CV-1528 WQH (PCL), 2007 WL 2781098 (S.D. Cal. Sept.
19, 2007). In that case, however, the prisoner’s claim for
injunctive relief requested “better medical staffing and
screening procedures for all prison inmates.” Id. at *2
(emphasis added). The prisoner’s claim for injunctive relief
thus sought systemic medical care reform, which as Gary
correctly concluded, is already provided for in Plata. Unlike
the prisoner in Gary, Pride’s claim for injunctive relief relates
solely to his individual need for medical treatment.




  11
    Pride suggests that his further request of “preventing . . . any and all
retaliations / hardships” stated an independent claim for retaliation. He
does not explain, however, how an injunction for retaliation is a separate
cognizable claim, instead of part and parcel of his claim for prospective
injunctive relief.
                        PRIDE V . CORREA                           17

    Therefore, we reverse the district court’s dismissal of
Pride’s claim for injunctive relief.

                                 D.

    For the first time on appeal, Defendants contend that the
issue of injunctive relief is moot because Dr. Levin, the Chief
Medical Officer of Calipatria State Prison at the time of this
dispute, transferred to another prison. When an inmate
challenges prison conditions at a particular correctional
facility, but has been transferred from the facility and has no
reasonable expectation of returning, his claim is moot.
Johnson v. Moore, 948 F.2d 517, 519 (9th Cir. 1991). In such
circumstances, the inmate’s claim is moot because he “no
longer is subjected to [the allegedly unconstitutional]
policies.” Id.; see also Dilley v. Gunn, 64 F.3d 1365, 1372
(9th Cir. 1995). In this case, however, Defendants contend
that the transfer of a prison official, not the inmate, moots the
inmate’s claim for injunctive relief.

    Unlike in the typical scenario where a prisoner is
transferred, Defendants do not assert that the allegedly
unconstitutional treatment has ceased or is not reasonably
expected to recur because of Dr. Levin’s transfer. Indeed,
Pride contends that he is still being denied his medical
treatment. As a practical matter, however, Dr. Levin is sued
as an individual, and if he no longer works at Calipatria State
Prison, then he is not likely involved in the allegedly ongoing
denial of Pride’s medical treatment.12 We note that although
Dr. Levin’s declaration states that as of October 2008 he


  12
    Defendants do not assert that Defendant Nurse Correa is no longer
employed at Calipatria State Prison. Thus, there is no indication that
Pride’s claim for injunctive relief is moot as to Defendant Correa.
18                    PRIDE V . CORREA

became the Acting Chief Medical Officer of Centinela State
Prison, his declaration does not indicate whether he has a
reasonable expectation of returning to Calipatria State Prison.

    Accordingly, on remand, the district court shall consider
whether Pride’s claim for injunctive relief is moot as to Dr.
Levin. But if Pride’s claim for injunctive relief is moot as to
Dr. Levin, Pride shall be given an opportunity to amend his
claim for injunctive relief to name the correct officials at
Calipatria State Prison who he contends are currently
responsible for denying his medical treatment. See Lopez v.
Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (instructing
that prisoner “be given an opportunity to amend his
complaint” because the prisoner “could cure the deficiencies
in his complaint by naming the correct defendants”).

                              V.

    We hold that Pride’s claim for injunctive relief
concerning his individual medical care is not duplicative of
the Plata litigation. We therefore reverse the district court’s
dismissal of Pride’s claim for injunctive relief and remand to
the district court for further proceedings consistent with this
disposition.

     REVERSED and REMANDED with directions.